PER CURIAM.
James Reese appeals an order dismissing his petition for writ of mandamus for failure to comply with the circuit court’s case management order directing him to file appropriate indigency documentation, as required by section 57.085(2), Florida Statutes (2003). In particular, Reese failed to file a copy of his inmate bank account statement for the six months preceding the filing of his petition. Given the reasonable position taken by the Department of Corrections before this court, we REVERSE the circuit court’s order of dismissal and REMAND the case to allow Reese one opportunity to correct the deficiencies in his indigency submissions. See, e.g., Tooma v. Moore, 743 So.2d 1189 (Fla. 1st DCA 1999); Masiello v. Moore, 739 So.2d 1196 (Fla. 1st DCA 1999); Marquarb v. Fla. Parole Comm’n, 701 So.2d 674 (Fla. 1st DCA 1997).
ALLEN, KAHN, and DAVIS, JJ., concur.